ITEMID: 001-88188
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: KRAWCZAK v. POLAND
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: David Thór Björgvinsson;Giovanni Bonello;Ján Šikuta;Lech Garlicki;Ledi Bianku;Päivi Hirvelä
TEXT: The applicant, Mr Janusz Krawczak, is a Polish national who was born in 1950 and lives in Poznań. He is represented before the Court by Ms M. Sykulska-Przybysz, a lawyer practising in Tczew. The Polish Government (“the Government”) are represented by their Agent, Mr J. Wolasiewicz of the Ministry of Foreign Affairs.
On 17 June 1999 the Gdańsk District Court remanded the applicant in custody on suspicion of armed robbery.
On 15 May 2001 the prosecution filed a bill of indictment with the Gdańsk Regional Court. The applicant was charged with several counts of armed robbery which had been committed in an organised armed criminal group. The first hearing in the case was held on 28 December 2001. The Gdańsk Regional Court held some 180 hearings and heard nearly 400 witnesses. However, a number of hearings in 2004-2005 were cancelled.
On 21 September 2005 the President of the Criminal Section IV of the Gdańsk Regional Court assigned a new judge rapporteur. Consequently, the trial had to be restarted.
On 18 October 2005 the Gdańsk Court of Appeal ordered the applicant’s release under police supervision. On 24 November 2005 the trial court made a further severance order and split the case into eleven separate cases. It appears that the charges against the applicant were to be examined in two separate sets of proceedings.
It appears that the proceedings against the applicant are still pending before the first-instance court.
On 30 January 2006 the applicant filed with the Gdańsk Court of Appeal a complaint about a breach of his right to a trial within a reasonable time and asked for compensation. He relied on section 5 of the Law of 17 June 2004 on complaints about a breach of the right to a trial within a reasonable time (“the 2004 Act”).
On 23 March 2006 the Court of Appeal dismissed his complaint as unfounded, having regard to the criteria set out in section 2 § 2 of the 2004 Act, namely the conduct of the court and of the parties, the nature of the case, its factual and legal complexity and what was at stake in the proceedings for the complainant. It held that there had been no unreasonable delays in the proceedings within the meaning of the 2004 Act. In respect of the proceedings in the applicant’s case, the Court of Appeal found that there had been no delays after the entry into force of the 2004 Act.
The legal provisions applicable at the material time as well as matters of practice are set out in paragraphs 12-23 of the decision given by the Court on 1 March 2005 in the case of Charzyński v. Poland (dec.), no. 15212/03, ECHR 2005-V
